Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 03, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1, Applicant argues the prior art fails to teach “wherein communicating the first data packet with integrity protection comprises communicating the first data packet with an integrity protection token”  because “Zhang fails to disclose or suggest an integrity protection token, much less the above cited recitations” (page 7)
The Examiner respectfully disagrees. Zhang discloses “the PDCP data packet includes identification information and integrity protection information. The identification information is used to indicate that integrity protection is performed on data carried in the PDCP data packet. The integrity protection information is at least used to indicate that integrity check is performed on the data carried in the PDCP data packet” (paragraph [0055]) and “the integrity protection information is generated to perform integrity protection on the identification information, a sequence number, and the data carried in the PDCP data packet”  (paragraph [0060]) (emphasis added).. Also on the receiving end, “the second communications device performs, based on the identification information and the integrity protection information, integrity check on the data carried in the PDCP data packet” (paragraph [0065]). Also integrity protection information is described to have a “length of… 32 bits, 64 bits, 96 bits, or 128 bits” (paragraph [0074]). Further,  Clearly, integrity protection information teaches the claimed element “integrity protection token”.
Therefore, the Examiner submits that Baek in view of Zhang teaches the new claim 1 which include the feature wherein communicating the first data packet with integrity protection comprises communicating the first data packet with an integrity protection token.
Further, Applicant argues Baek does not teach claim 14-19 because “Baek fails to disclose that there is no integrity protection for DL or UL as there are packets that have integrity protection in FIG. 13. There is no disclosure in paragraph [0103] of packet types as recited in claims 18 and 19” (page 8)
The Examiner respectfully disagrees. Paragraph [0103] recites “a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305.” In other words,  Baek teaches integrity protection can be performed for data transmitted in a communication direction and may not be performed for the opposite direction. And because “transmission apparatus” can be a base station, or a terminal, each direction can be UL or DL. Therefore, the Examiner submits that Baek teaches claims 16-18. Further Baek’s paragraph [0102] recites “performing integrity protection only for a particular packet” which clearly teaches to “integrity protection for packets of packet type”. It is understood because “performing integrity protection only for a particular packet” (emphasis added) packets other than the particular packet type are not integrity protected, therefore, Baek teaches claim 19. Also, it should be noted, Zhang was also cited to address claim 20 which specifies types of data for integrity protection. Zhang’s paragraphs [0106]-[0111] for determining type of data for integrity protection. Therefore, Baek in view of Zhang teaches claim 20 which depends on claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642